|

N
oO
<2
+
a
®
>
©
oO
N
Sa
a
oO
ao
&
©
[ou

Case: 2:19mc0083 Doc: 33
Joseph Vaughnperling
CA 90264

PO Box 4135
Mailibu,

a1

N TO SENDER
ABLE AS ADDRESSED

UNABL TO FORWARD
ac: 39012333299 2347N106182-92415
Hide aie bet statute otf fl

jel
i ieee

7204/15/20
RETUR
NOT DELIVER

 
Case 2:19-mc-00083-CAS-E Document 39 Filed 04/17/20 Page 2 0f12 Page ID #:303

Case: 2:19mc0083 Doc: 33

Joseph Vaughnperling
PO Box 4135
Mailibu, CA 90264
Case 2:19-mc-00083-CAS-E Document 39 Filed 04/17/20 Page 30f12 Page ID #:304

MIME-Version:1.0 From:cacd_ecfmail@cacd.uscourts.gov To:ecfnef@cacd.uscourts.gov
Message-Id:<28863178@cacd.uscourts.gov>Subject:Activity in Case 2:19-mc-00083-CAS-E Ira
Kleiman et al v. Craig Wright Order on Motion for Order Content-Type: text/html

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro se litigants) to receive one free
electronic copy of all documents filed electronically, if receipt is required by law or directed by
the filer. PACER access fees apply to all other users. To avoid later charges, download a copy of
each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Notice of Electronic Filing
The following transaction was entered on 12/2/2019 at 4:35 PM PST and filed on 12/2/2019

Case Name: Ira Kleiman et al v. Craig Wright
Case Number: 2:19-mc-00083-CAS-E)
Filer:

Document Number:

Docket Text:

MINUTES (IN CHAMBERS) by Judge Christina A. Snyder: RE PLAINTIFFS’ MOTION FOR
SECOND ORDER COMPELLING COMPLIANCE WITH SUBPOENA [25]. The Court
GRANTS plaintiffs’ motion for a second order compelling VaughnPerling’s compliance with the
Subpoena to produce documents in the Florida action. Accordingly, the Court ORDERS
VaughnPerling to respond to the Subpoena, without objections, within fourteen (14) days.
Should VaughnPerling fail to comply with the Subpoena by that time, plaintiffs may bring a
motion to hold VaughnPerling in contempt. The Court DENIES plaintiffs’ motion in all other
respects. (Ic)

2:19-mc-00083-CAS-E Notice has been electronically mailed to:

Maxwell V Pritt jchavez@bsfllp.com, mlareine@bsfllp.com, mpritt@bsfllp.com

Robert C Buschel _bg.j6r6@case.prolific.com, buschel@bglaw-pa.com

Kinh-Luan Tran _ltran@bsfllp.com, bsf_lad_records@bsfllp.com

2:19-mc-00083-CAS-E Notice has been delivered by First Class U. S. Mail or by other means BY
THE FILER to:

Joseph Vaughnperling

PO Box 4135

Mailibu CA 90264

US
Case 2:19-mc-00083-CAS-E Document 39 Filed 04/17/20 Page 40f12 Page ID #:305

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-mc-00083-CAS(Ex) Date December 2, 2019

 

 

Title IN RE SUBPOENA TO JOSEPH VAUGHNPERLING [IRA KLEIMAN
: ET AL. v. CRAIG WRIGHT]

 

 

 

Present: The Honorable CHRISTINA A. SNYDER

 

 

CATHERINE JEANG Not Present N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
N/A N/A

Proceedings: PLAINTIFFS’ MOTION FOR SECOND ORDER COMPELLING
COMPLIANCE WITH SUBPOENA

(Dkt. [ 25], filed September 16, 2019)

I. INTRODUCTION AND BACKGROUND

Plaintiffs Ira Kleiman, as personal representative of the Estate of David Kleiman,
and W&K Info Defense Research, LLC (collectively, “plaintiffs”) filed this action on June
5, 2019, to enforce an out-of-district, third-party subpoena against Joseph VaughnPerling
(“VaughnPerling”). Dkt. 1, Motion to Compel Compliance with Subpoena (“First Motion
to Compel”). The dispute arises out of VaughnPerling’s alleged failure to respond to a
subpoena issued by the United States District Court for the Southern District of Florida in
Kleiman v. Wright, No. 9:18-cv-80276-BB (S.D. Fla.) (“the Florida action”). Id. at 2.

The Florida action alleges that Craig Wright (“Wright”) misappropriated hundreds
of thousands of units of Bitcoin cryptocurrency, as well as related intellectual property
rights, from plaintiffs. Dkt. 1-1, Exhibit 2, Second Amended Complaint (“Wright
Compl.”) § 7. On February 25, 2019, the court in the Florida action issued a subpoena
(‘the Subpoena”) to VaughnPerling, a nonparty in the Florida action, to produce
documents. Dkt 1-1, Exhibit 1, Plaintiffs’ Subpoena for Joseph VaughnPerling
(“VaughnPerling Subpoena”). The Subpoena required VaughnPerling to produce these
documents to plaintiffs’ counsel, located within the Central District of Califorma, by March
27, 2019. Id.

On March 20, 2019, a process server personally served the Subpoena on an
individual the server believed to be VaughnPerling at 4908 Calle Robelada, in Agoura
Hills, California (“the Agoura Property”). Dkt. 1-1, Exhibit 4. After VaughnPerling failed
to produce documents to plaintiffs or otherwise respond to the Subpoena by March 27,
2019, plaintiffs’ counsel sent a letter to VaughnPerling at the Agoura Property on May 23,

 

CV-549 (61/18) CIVIL MINUTES - GENERAL Page 1 of
Case 2:19-mc-00083-CAS-E Document 39 Filed 04/17/20 Page 5of12 Page ID #:306

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-mc-00083-CAS(Ex) Date December 2, 2019

 

 

Title IN RE SUBPOENA TO JOSEPH VAUGHNPERLING [IRA KLEIMAN
ET AL. v. CRAIG WRIGHT]

2019. Dkt. 1-2, Exhibit 5. The letter, which enclosed the Subpoena as an attachment and
was sent to the Agoura Property, requested that VaughnPerling respond by June 3, 2019.
Id. at 1. Unbeknownst to plaintiffs’ counsel at the time, the United States Postal Service
returned the May 23, 2019 letter as “UNCLAIMED UNABLE TO FORWARD” on July
12, 2019. Dkt. 25, Motion for Second Order Compelling Compliance with Subpoena
(“Second Motion to Compel”) at 3 n.2.

On June 5, 2019, plaintiffs thereafter filed a motion to compel VaughnPerling to
comply with the Subpoena and for VaughnPerling to show cause as to why he should not
be held in contempt. See generally First Motion to Compel. On July 8, 2019, the Court
ordered VaughnPerling to comply with the Subpoena, providing that if VaughnPerling fails
to do so, “plaintiffs may seek a contempt order from this Court by filing a motion on or
before July 26, 2019, and noticing the hearing for August 12, 2019[.]” Dkt. 10. The
Court’s order required VaughnPerling to comply with the Subpoena within two weeks.
Dkt. 11.

On July 9, 2019, two declarations allegedly executed and signed by VaughnPerling
were filed on the Court’s docket. See Dkt. 12, 13. In the first declaration, which was
signed on June 30, 2019, in Los Angeles, California, an individual representing himself to
be VaughnPerling attests that “I do not live at” the Agoura Property, that “I have not been
to that address . . . in more than two years,” and that “I suspect the process server served
my ex-wife’s current paramour[.]” Dkt. 12. The first declaration contains no return
address and was received by the Clerk of Court on July 3, 2019. Id. In the second
declaration, which was signed on June 30, 2019 in Santa Ana, California, an individual
representing himself to be VaughnPerling similarly attests that he does not live at the
Agoura Property and that he suspects the process server served the “current paramour” of
Vaugh Perling’s former spouse. Dkt. 13. The second declaration was received by the
Clerk of Court on July 5, 2019, and lists a Post Office Box in Malibu, California as the
returm address. Id.

On July 10, 2019, plaintiffs’ counsel received an email from the email address
“p00r_trad3r@yahoo.com,” which plaintiffs’ counsel believed belonged to VaughnPerling
Dkt. 25-2. The email states that “[njo subpoena has yet been served on Joseph
VaughnPerling in regards [to] the Kleiman v [sic] Wright case. Please find
attached/enclosed copies of declarations to this effect.” Id. In the first declaration, a person
representing herself to be Victoria Vaughn, VaughnPerling’s ex-wife, attests that
VaughnPerling does not own the Agoura Property, that VaughnPerling has not been there

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 2 of 9
Case 2:19-mc-00083-CAS-E Document 39 Filed 04/17/20 Page 6o0f12 Page ID #:307

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-mc-00083-CAS(Ex) Date December 2, 2019

 

 

 

 

 

 

 

 

 

 

Title IN RE SUBPOENA TO JOSEPH VAUGHNPERLING [IRA KLEIMAN
ET AL. v. CRAIG WRIGHT]

since 2017, and that “[s]omeone trespassed onto my gated property . . . and left something
at my front door . . . that [] was not addressed to me, but to my exhusband{[sic].” Dkt. 25-
3. In the second declaration, an individual, representing himself to be Bryan Wilson
Stokes, attests that he currently resides at the Agoura Property, that he “exactly match{es]
the vague physical description made by the process server, but [] was not served personally
by the process server,” that he has not seen VaughnPerling at the Agoura Property “in more
than two years,” that he had communicated with VaughnPerling “letting him know that
some mail came for him . . . that looked like official papers . . . from some lawyers and
[VaughnPerling] instructed me to give anything that comes to [VaughnPerling’s ex-wife]
as [VaughnPerling] does not receive any mail” at the Agoura Property. Dkt. 25-4.

Plaintiffs’ counsel responded to the July 10, 2019 email on July 17, 2019, notifying
the individual they believed to be VaughnPerling of the Court’s July 8, 2019 order and
attaching it for reference. Dkt. 25-5. Plaintiffs’ counsel requested that VaughnPerling
notify plaintiffs’ counsel whether VaughnPerling would agree to accept service of the
Subpoena by email, in which case plaintiffs “will agree to dismiss the litigation
commenced against you . . . and not seek contempt sanctions.” Id. VaughnPerling neither
responded to plaintiffs’ counsel by July 19, nor complied with the Court’s order to respond
to the Subpoena by July 22.

On July 23, 2019, “p00r_trad3r@yahoo.com” emailed plaintiffs’ counsel, stating
that “VaughnPerling wishes to express thanks to [plaintiffs’ counsel] for acknowledging
via email that service has not yet been performed, and . . . for [the] offers . . . regarding
accepting service, which will be considered.” Dkt. 25-6. The email also enclosed a letter
addressed to the Court, dated July 14, 2019, in which an individual, representing himself
to be VaughnPerling, states that “the Court did not have an opportunity to review my
declaration when granting the motion to compel.” Dkt. 25-7. The letter also requests that
Court “[p]lease reconsider the motion in light of the declarations I have provided to the
court and counsel.” Id. The letter lists a Post Office Box in El Monte, California as the
return address. Id.

On July 26, 2019, plaintiffs requested a continuance of the Court’s previously-
ordered contempt hearing, as well as an extension of the briefing schedule, to investigate
VaughnPerling’s contentions that he was not served personally with the Subpoena. Dkt.
17-1. The Court granted plaintiffs’ request on July 26, 2019, allowing plaintiffs to file a
motion for contempt by September 3, 2019. Dkt. 18, 19. Plaintiffs requested an additional

 

C¥-549 (01/18) CIVIL MINUTES - GENERAL Page 3 of 9
Case 2:19-mc-00083-CAS-E Document 39 Filed 04/17/20 Page 7 of12 Page ID #:308

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

Case No. 2:19-mc-00083-CAS(Ex) Date December 2, 2019
Title IN RE SUBPOENA TO JOSEPH VAUGHNPERLING [IRA KLEIMAN
ET AL. v. CRAIG WRIGHT]

 

extension on August 28, 2019, which the Court granted on September 3, 2019, allowing
plaintiffs to file a motion for contempt on or before September 16, 2019. Dkt. 23, 24.

Plaintiffs thereafter filed the present motion for a second order compelling
compliance with the Subpoena on September 16, 2019. See Second Motion to Compel.
The motion seeks: (1) an amended order requiring VaughnPerling to comply with the
Subpoena issued in the Florida action; or (2) in the alternative, an order authorizing
plaintiffs to serve a new subpoena by means of alternative service. Id. VaughnPerling
filed an opposition on September 23, 2019. Dkt. 28 (“Opp.”). Plaintiffs filed a reply on
November 14, 2019.! Dkt. 31 (“Reply”).

On November 19, 2019, the Court vacated the hearing on plaintiffs’ motion for a
second order compelling compliance, determining that the motion was appropriate for
decision without oral argument and taking the matter under submission. Dkt. 32. Having
carefully considered the parties’ arguments, the Court finds and concludes as follows.

Il. LEGAL STANDARD

“Rule 45 of the Federal Rules of Civil Procedure permits a party to issue a subpoena
to a nonparty to produce documents and tangible things.” Voice Int’l, Inc. v. Oppenheimer
Cine Rental, LLC, No. 2:15-cv-08830-JAK-KS, 2016 WL 6674989, at *2 (C.D. Cal. May
3, 2016). The “subpoena must be issued by the court where the underlying action is
pending, but challenges to the subpoena are to be heard by the district court encompassing
the place where compliance with the subpoena is required.” Europlay Capital Advisors,
LLC v. Does, 323 F.R.D. 628, 629 (C_D. Cal. 2018) (internal citation and quotation marks
omitted). “A subpoena may command .. . production of documents, electronically stored
information, or tangible things at a place within 100 miles of where the person resides, 1s
employed, or regularly transacts business in person|.]” Fed. R. Civ. P. 45(c)(2)(A).

 

Rule 45(b)(1) provides that “[s]erving a subpoena requires delivering a copy to the
named person[.]” Fed. R. Civ. P. 45(b)(1). “The Ninth Circuit has not ruled whether Rule

 

i Plaintiffs’ reply brief was previously scheduled to be due on September 30, 2019,

but, pursuant to a joint stipulation between plaintiffs and VaughnPerling, the Court granted
plaintiffs an extension while the parties in the Florida action engaged in settlement
discussions that, if successful, could have obviated the need for discovery from
VaughnPerling. Dkt. 29, 30. Those discussions ultimately proved unsuccessful.

 

CV-549 (61/18) CIVIL MINUTES - GENERAL Page 4 of $
Case 2:19-mc-00083-CAS-E Document 39 Filed 04/17/20 Page 8o0f12 Page ID #:309

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-mc-00083-CAS(Ex) Date December 2, 2019

 

 

Title IN RE SUBPOENA TO JOSEPH VAUGHNPERLING [IRA KLEIMAN
ET AL. v. CRAIG WRIGHT]

 

45 requires personal service.” Chambers v. Whirlpool Corp., No. 8:11-cv-01733-FMO-
JCG, 2016 WL 9451361, at *2 (C.D. Cal. Aug. 12, 2016). “The majority of courts
understand ‘delivering’ to require personal service of the subpoena.” Fuyikura Ltd. v.
Finisar Corp., No. 15-mc-80110-HRL-JSC, 2015 WL 5782351, at *5 (N.D. Cal. Oct. 5,
2015) (emphasis added) (collecting cases); see also Charles A. Wright & Arthur R. Miller,
9A Fed. Prac. & Proc. Civ. § 2454 (3d ed.) (“The longstanding interpretation of Rule 45
has been that personal service of subpoenas is required.”). “Yet, there appears to be a
growing—although still minority—trend among courts to allow substitute service of a Rule
45 subpoena, such as mail delivery, so long as the method of service is reasonably
calculated to provide timely, fair notice and an opportunity to object or file a motion to
quash.” Chambers, 2016 WL 9451361, at *2 (internal citation and punctuation omitted);
see also Charles A. Wright & Arthur R. Miller, 9A Fed. Prac. & Proc. Civ. § 2454 (3d ed.)
(“In recent years a growing number of cases have departed from the view that personal
service is required and alternatively have found service of a subpoena under Rule 45 proper
absent personal service.”). “Courts are more inclined to grant such alternative service
where the serving party has provided sufficient evidence of its earlier diligence in
attempting to effectuate personal service.” Fujikura, 2015 WL 5782351, at *5.

 

“Once the person subpoenaed objects to the subpoena, however, the provisions of
Rule 45(d) come into play. Then the party seeking discovery must obtain a court order
directing compliance.” Pennwalt Corp. v. Durand-Wayland, Inc., 708 F.2d 492, 494 n.5
(9th Cir. 1983). The Court may also grant a motion to compel compliance with a Rule 45
subpoena, however, where the nonparty has not formally objected but has instead failed to
respond. See, e.g., Miranda v. Hokinson, No. 2:07-cv-0609-JHN-RC, 2008 WL 11337227,
at *2 (C.D. Cal. Dec. 12, 2008) (granting motion to compel compliance with Rule 45
subpoena because “[a]lthough defendants have not shown Kaiser objected to the
subpoenas, and plaintiff has not brought a motion to quash the subpoenas, . . . the Court
infers that Kaiser will not comply with defendants’ subpoenas without a Court order.”).

Til. DISCUSSION

Plaintiffs request that the Court “issue a second order compelling [] VaughnPerling
to respond to the Subpoena in full and without objection, notwithstanding [his] belated
assertion that he was never personally served.” Second Motion to Compel at 6. Plaintiffs
make three principal arguments in support of their motion: “(1) the Court already held that
the Subpoena was properly served; (2) regardless, [] VaughnPerling has waived any
objections to service; and (3) even if [] VaughnPerling was not personally served . . .

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 5 of 9
Case 2:19-mc-00083-CAS-E Document 39 Filed 04/17/20 Page 9of12 Page ID #:310

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-mc-00083-CAS(Ex) Date December 2, 2019

 

 

Title -IN RE SUBPOENA TO JOSEPH VAUGHNPERLING [IRA KLEIMAN
ET AL. v. CRAIG WRIGHT]

 

service was adequate because (a) [plaintiffs] have diligently attempted to serve []
VaughnPerling using means reasonably calculated to ensure receipt, (b) [] VaughnPerling
actually received the Subpoena, and (c) declining to compel compliance would elevate
form over substance . . . and only serve to reward [] VaughnPerling for his evasive
conduct{.]” Reply at 2. The Court addresses these arguments in turn.

Plaintiffs first assert that the Court should issue a second order compelling
VaughnPerling’s compliance with the Subpoena because “the Court already held that the
Subpoena is valid and was properly served on [VaughnPerling] in compliance with Federal
Rule of Civil Procedure 45.” Second Motion to Compel at 6 (internal citation and quotation
marks omitted). According to plaintiffs, “VaughnPerling’s disagreement with that holding
does not invalidate it.” Id. The Court reached its July 8, 2019 determination regarding the
effectiveness of plaintiffs’ service on VaughnPerling, however, based on the proof of
service that plaintiffs submitted in connection with their first motion to compel, which
stated that VaughnPerling was the individual personally served. Dkt. 1-1, Exhibit 4. The
Court made that determination without the benefit of the two declarations received by the
Clerk of Court on July 3, 2019 and July 5, 2019, respectively, which were not filed on the
Court’s docket until July 9, 2019, after the Court had ordered VaughnPerling to comply
with the Subpoena. Dkt. 10, 11, 12, 13. Accordingly, the Court declines to issue a second
order requiring VaughnPerling’s compliance on this basis.

Plaintiffs next contend that ““VaughnPerling has waived any objection that he may
have had to the manner in which he was served.” Second Motion to Compel at 6. That is
because, according to plaintiffs, “VaughnPerling did not object to service until mid-July,
long after the deadline for compliance had passed[.|” Id. at 7 (emphasis in original).
“Where a party has actual notice, failure to make a timely objection waives insufficiency
of service.” Kwong Mei Lan Mirana v. Battery Tai-Shing Corp., No. 08-cv-80142-JF-RS,
2009 WL 290459, at *2 (N.D. Cal. Feb. 5, 2009). Here, the record demonstrates that
VaughnPerling has actual knowledge of the Subpoena. For example, the July 23, 2019
email to plaintiffs’ counsel from “p0Or_trad3r@yahoo.com” expressly states that
“VaughnPerling wishes to express thanks to [plaintiffs’ counsel] for acknowledging via
email that service has not yet been performed, and . . . for [the] offers . . . regarding
accepting service, which will be considered.” Dkt. 25-6 (emphasis added). In addition,
VaughnPerling expressly retained counsel to oppose plaintiffs’ second motion to compel
compliance with the Subpoena. See Opp. at 3 (“Counsel has been retained for the limited
purpose of filing a response to the . . . motion compelling compliance with the unserved
subpoena.”). However, because as early as July 3, 2019, VaughnPerling first raised the

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 6 of $
Case 2:19-mc-00083-CAS-E Document 39 Filed 04/17/20 Page 10 0f12 Page ID #:311

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-mc-00083-CAS(Ex) Date December 2, 2019

 

 

Title IN RE SUBPOENA TO JOSEPH VAUGHNPERLING [IRA KLEIMAN
ET AL. v. CRAIG WRIGHT]

possibility that his ex-wife’s “paramour,” not VaughnPerling, was the individual
personally served at the Agoura Property, the Court cannot say that VaughnPerling’s
argument regarding personal service is either untimely or waived. Dkt. 12.

Finally, plaintiffs argue that “even if [the] process server was mistaken and did not
in fact personally serve []VaughnPerling, it does not establish that service was inadequate
under Federal Rule of Civil Procedure 45.” Second Motion to Compel at 7. The Court
agrees, finding persuasive the reasoning in Green v. Baca, No. 02-cv-04744-MMM-MAN,
2005 WL 283361, (C.D. Cal. Jan. 31, 2005). There, the defendant moved to quash
subpoenas that the plaintiff served on third parties, arguing infer alia that the subpoenas
were invalid because “they were not personally served.” Id. at *1. The court concluded
that “[e]ven if defendant had standing to move to quash,” the “plaintiff's failure to effect
personal service” did not “render[] the subpoenas procedurally defective.” Id. at *1 n.1.
The court recognized the split in authority amongst district courts regarding whether Rule
45 requires personal service but noted that “|t]he Ninth Circuit has not addressed the issue.”
Id. For three reasons, the court concluded that Rule 45 does not require personal service.
“First, . . . the language of Rule 45 does not explicitly require personal service of a
subpoena. .. . [I]t requires only that a copy be delivered: to the person whose attendance 1s
commanded. Such language neither requires in-hand service nor prohibits alternative
means of service.” Id. (emphasis added) (internal punctuation and citations omitted).
“Second, construing Rule 45 to require personal service would render superfluous that part
of the rule which states that proof of service is accomplished ‘by filing with the clerk of
the court ... a statement of the date and manner of service.’” (ellipsis and emphasis in
original) (citing Fed. R. Civ. P. 45(b)(3)).? “Finally, the court sees no policy distinction
between Rules 4, 5 and 45, such that service other than personal service should be sufficient
under the first two but not the third.” Green, 2005 WL 283361, at *1 n.1. Accordingly,
given the circumstances of this case, specifically that VaughnPerling has demonstrated
actual knowledge of the subpoena, that plaintiffs attempted to personally serve
VaughnPerling at the Agoura Property which plaintiffs’ believed to be VaughnPerling’s
last-known residence, that plaintiffs mailed the subpoena to VaughnPerling at the P.O. Box
he wrote as a return address on the envelope for one of the declarations that he mailed to

 

2 The Court notes that Rule 45 has since been amended and renumbered. The pertinent
provision now reads that “[p]roving service, when necessary, requires filing with the
issuing court a statement showing the date and manner of service and the names of the

persons served.” Fed. R. Civ. P. 45(b)(4) (emphasis added).

 

CV-349 (1/15) CIVIL MINUTES - GENERAL Page 7 of 9
Case 2:19-mc-00083-CAS-E Document 39 Filed 04/17/20 Page 11o0f12 Page ID #:312

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-mc-00083-CAS(Ex) Date December 2, 2019

 

 

Title “IN RE SUBPOENA TO JOSEPH VAUGHNPERLING [IRA KLEIMAN
ET AL. v. CRAIG WRIGHT]

 

 

 

 

 

 

 

 

 

 

 

the Court, and that plaintiffs emailed the subpoena to VaughnPerling in response to an
email he sent to plaintiffs’ counsel, the Court concludes that plaintiffs’ alleged failure to
effect personal service on VaughnPerling does not, itself, render the Subpoena defective.

Policy considerations also support the Court’s conclusion in this regard. For
example, in Ellis-Hall Consultants, LLC v. Hoffmann, the court declined to quash third-
party subpoenas, issued pursuant to Rule 45, on the basis that the subpoenas were not
personally served. No. 2:12-cv-00771, 2018 WL 4215114, (D. Utah Sept. 4, 2018). There,
the court noted that “it is clear that non-parties . . . have received the subpoenas” and
therefore “challenge the subpoenas on the basis of procedural technicalities.” Id. at *3.
The court concluded that “[w]hile the court could certainly require [d|efendants to re-serve
the subpoenas, to do so would elevate form over substance and fly in the face of securing
‘the just, speedy, and inexpensive determination of every action and proceeding.’” Id.
(citing Fed. R. Civ. P. 1).

Here, VaughnPerling does not maintain that he has vot received the subpoena.
Instead, he argues that plaintiffs “assume[| that [VaughnPerling] has knowledge and
possession of the subpoena. This is not proven.” Opp. at 2-3 (emphasis added). The Court
declines to find plaintiffs’ service of the subpoena on VaughnPerling ineffective on this
basis, however. See In re MTS Bank, No. 17-mc-21545, 2018 WL 1718685, at *4 (S.D.
Fla. Mar. 16, 2018) (denying motion to quash Rule 45 subpoena on basis that subpoena
was not personally served because “A.K. has never denied being in receipt of MTS Bank’s
subpoena. Instead, A.K. merely argues that the delivery of the subpoena on [his
attorney |—who has acknowledged receipt of the subpoena and timely filed a motion to
quash—was not served on him.”) (emphasis added). Moreover, the record before the
Court, including VaughnPerling’s communications to both plaintiffs’ counsel and the
Court, plainly demonstrates that VaughnPerling has received the subpoena and is instead
challenging it “on the basis of procedural technicalities.” Ellis-Hall, 2018 WL 4215114,
at *3. Accordingly, given that discovery in the Florida action is ongoing and trial is set for
March 30, 2020, Reply at 2, plaintiffs need not engage in further efforts to serve
VaughnPerling through alternative means, because “to do so would elevate form over
substance[.]” Ellis-Hall, 2018 WL 4215114, at *3; see also Chambers, 2016 WL 9451361,
at *2—3 (granting motion to compel compliance with Rule 45 subpoena where “objectors
argue on procedural grounds that the subpoenas were not properly served under Rule 45,
and therefore compliance is not required on their part” because “the court is troubled by
the objectors’ unwillingness to accept service” and “the court is satisfied that plaintiffs
have diligently attempted to personally serve the objectors[.]’”).

 

CV-349 (OL/18) CIVIL MINUTES - GENERAL Page 8 of 9
Case 2:19-mc-00083-CAS-E Document 39 Filed 04/17/20 Page 12 of 12 Page ID #:313

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-mc-00083-CAS(Ex) Date December 2, 2019

 

 

 

 

 

 

 

 

 

 

 

 

Title IN RE SUBPOENA TO JOSEPH VAUGHNPERLING [IRA KLEIMAN
ET AL. v. CRAIG WRIGHT]

 

 

 

 

For the foregoing reasons, the Court GRANTS plaintiffs’ motion for a second order
compelling VaughnPerling’s compliance with the Subpoena. To the extent that plaintiffs
seek, in the alternative, leave to serve VaughnPerling through alternative means, the Court
DENIES plaintiffs’ motion as moot.

IV. CONCLUSION

The Court GRANTS plaintiffs’ motion for a second order compelling
VaughnPerling’s compliance with the Subpoena to produce documents in the Florida
action. Accordingly, the Court ORDERS VaughnPerling to respond to the Subpoena,
without objections, within fourteen (14) days. Should VaughnPerling fail to comply with
the Subpoena by that time, plaintiffs may bring a motion to hold VaughnPerling in
contempt. The Court DENIES plaintiffs’ motion in all other respects.

IT IS SO ORDERED.

 

Initials of

SMO
Preparer

 

 

CV-549 (01/18) CIVIL MINUTES - GENERAL Page 9 of
